1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                  ***
9     JOSEPH ANTONETTI,                                     Case No. 3:16-cv-00396-MMD-WGC
10                                         Plaintiff,                    ORDER
             v.
11
      E.K. MCDANIELS, et al.,
12
                                      Defendants.
13

14          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

15   a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis.

16   (ECF No. 1). Based on the financial information provided, the Court finds that Plaintiff is

17   unable to prepay the full filing fee in this matter.

18          On May 25, 2018, the Court imposed a 90-day stay and subsequently entered an

19   order in which the parties were assigned to mediation by a court-appointed mediator.

20   (ECF No. 15, 19). The Court subsequently extended the stay to January 18, 2019. (ECF

21   No. 33.) The Office of the Attorney General has filed a status report indicating that

22   settlement has not been reached and informing the Court of its intent to proceed with this

23   action. (ECF No. 36).

24          For the foregoing reasons, IT IS ORDERED that:

25          1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is

26   GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In

27   the event that this action is dismissed, the full filing fee must still be paid pursuant to 28

28   U.S.C. § 1915(b)(2).

                                                        1
1            2.      The movant herein is permitted to maintain this action to conclusion without

2    the necessity of prepayment of any additional fees or costs or the giving of security

3    therefor. This order granting leave to proceed in forma pauperis shall not extend to the

4    issuance and/or service of subpoenas at government expense.

5            3.      Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

6    shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the

7    preceding month’s deposits to Plaintiff’s account (Joseph Antonetti), in the months that

8    the account exceeds $10.00, until the full $350.00 filing fee has been paid for this action.

9    The Clerk of the Court shall SEND a copy of this order to the Finance Division of the

10   Clerk’s Office. The Clerk of the Court shall also SEND a copy of this order to the attention

11   of the Chief of Inmate Services for the Nevada Department of Corrections, P.O. Box 7011,

12   Carson City, NV 89702. 1

13           4.      The Clerk of the Court shall electronically SERVE a copy of this order and

14   a copy of Plaintiff’s first amended complaint (ECF No. 8) on the Office of the Attorney

15   General of the State of Nevada by adding the Attorney General of the State of Nevada to

16   the docket sheet. This does not indicate acceptance of service.

17           5.      Service must be perfected within ninety (90) days from the date of this order

18   pursuant to Fed. R. Civ. P. 4(m).

19           6.      Subject to the findings of the screening order on the first amended complaint

20   (ECF No. 15), within twenty-one (21) days of the date of entry of this order, the Attorney

21   General’s Office shall file a notice advising the Court and Plaintiff of: (a) the names of the

22   defendants for whom it accepts service; (b) the names of the defendants for whom it does

23   not accept service, and (c) the names of the defendants for whom it is filing the last-

24   known-address information under seal. As to any of the named defendants for whom the

25   Attorney General’s Office cannot accept service, the Office shall file, under seal, but shall

26   not serve the inmate Plaintiff the last known address(es) of those defendant(s) for whom

27

28   1  If the NDOC is currently housing Plaintiff out of state, the NDOC shall make arrangements to collect the
     filing fee from the institution where Plaintiff is housed.
                                                         2
1    it has such information. If the last known address of the defendant(s) is a post office box,

2    the Attorney General's Office shall attempt to obtain and provide the last known physical

3    address(es).

4           7.      If service cannot be accepted for any of the named defendant(s), Plaintiff

5    shall file a motion identifying the unserved defendant(s), requesting issuance of a

6    summons, and specifying a full name and address for the defendant(s).              For the

7    defendant(s) as to which the Attorney General has not provided last-known-address

8    information, Plaintiff shall provide the full name and address for the defendant(s).

9           8.      If the Attorney General accepts service of process for any named

10   defendant(s), such defendant(s) shall file and serve an answer or other response to the

11   complaint within sixty (60) days from the date of this order.

12          9.      Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has

13   been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

14   document submitted for consideration by the Court. Plaintiff shall include with the original

15   document submitted for filing a certificate stating the date that a true and correct copy of

16   the document was mailed or electronically filed to the defendants or counsel for the

17   defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

18   to the individual attorney named in the notice of appearance, at the physical or electronic

19   address stated therein. The Court may disregard any document received by a district

20   judge or magistrate judge which has not been filed with the Clerk, and any document

21   received by a district judge, magistrate judge, or the Clerk which fails to include a

22   certificate showing proper service.

23          10.     This case is no longer stayed.

24
            DATED: January 22, 2019
25

26
                                               UNITED STATES MAGISTRATE JUDGE
27

28

                                                  3
